Citation Nr: 0510702	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a circulatory 
condition, resulting in peripheral vascular disease, and a 
status post left leg below the knee amputation and a status 
post partial right foot amputation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for a circulatory condition, resulting in 
peripheral vascular disease, and a status post left leg below 
the knee amputation and a status post partial right foot 
amputation.  The veteran disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The claim for service connection for a circulatory 
condition (poor circulation) was previously denied in a 
February 1998 rating decision and the veteran did not timely 
appeal.  

2.  Evidence received since February 1998 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the claim 
of service connection for a circulatory condition is final.  
38 U.S.C.A. § 7104(a) and (b) (West 2002); 38 C.F.R. 
§ 3.160(d) (2004).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a circulatory 
condition.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen a Claim for Service Connection
for a Circulatory Condition 

The veteran claims that he is entitled to service connection 
for poor circulation.  He had previously filed a claim for 
this benefit, which the RO denied by a February 1998 rating 
decision.  The RO informed the veteran of that decision by 
letter dated in March 1998.  He did not express timely 
disagreement with that decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Final rating decisions may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Whether new and material evidence has been submitted 
is a preliminary issue to the reopening of the claim.  The 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.   See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, received by VA in December 
2002, was received after August 29, 2001, and the following 
regulation defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the February 1998 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

When the RO initially denied the claim in the February 1998 
rating decision, the evidence of record included the 
veteran's service medical records and post-service VA and 
non-VA medical records.  Neither the veteran's March 1954 
induction examination nor his April 1960 separation 
examination indicated circulatory problems.  VA hospital 
records in 1971 and 1976 discussed treatment for medical 
disorders other than a circulatory disorder.  VA examination 
in December 1984 noted that in May of that year the veteran 
had his left leg amputated below the knee after a fall.  VA 
hospital records from April to September 1997 discussed 
treatment for several medical disorders, including peripheral 
vascular disease.  A private physician's February 1998 
statement reported a diagnosis of peripheral vascular disease 
with leg amputation and right foot partial amputation.  The 
RO denied the claim, reasoning that the evidence did not 
establish a relationship between the current circulatory 
condition and service.  

The veteran sought to reopen the claim in 2002.  Evidence 
received since the February 1998 rating decision includes the 
veteran's statements that, since discharge, he has had a 
circulatory problem that developed due to in-service blood 
poisoning.  While these statements are new, in the sense they 
were not before agency decisionmakers in February 1998, they 
are not material, for they are mainly cumulative of 
statements previously recorded at the time of the February 
1998 rating decision.  As he has not made any new factual 
allegations relating his current problems (poor circulation, 
peripheral vascular disease, amputation below the knee on the 
left leg, and partial right foot amputation); those 
statements are not material.  Moreover, as a layperson 
without ostensible medical expertise, the veteran is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service blood poisoning.  Also 
received since the February 1998 rating decision are VA 
outpatient treatment records dated from June 1998 to 
September 2002, which show that the veteran currently has 
circulatory problems, including severe peripheral vascular 
disease and diagnoses for conditions relating to the 
amputations.  Because these records were not before the RO in 
February 1998, they are new.  They are not material, however, 
as they do not indicate that the veteran's circulatory 
condition, such as peripheral vascular disease or 
amputations, were etiologically related to his service.  

Although the veteran has submitted new evidence that was not 
before the RO in February 1998, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted since the 
February 1998 rating decision.  Thus, the claim for service 
connection for a circulatory condition is not reopened.  

II.  Duty to Notify and Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

The RO sent the veteran correspondence in December 2002 and a 
statement of the case in December 2003.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  The veteran was also provided copies 
of the February 2003 rating decision, which specifically 
discussed the RO's analysis.  Through discussions in 
correspondence, the rating decision, and the statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's responsibilities for providing evidence.  

By these communications, VA has informed the veteran of the 
evidence necessary to substantiate the claim.  The RO 
notified the veteran of the need for information or evidence 
necessary to reopen the previously denied claim.  In 
response, the veteran identified sources of treatment, and 
records from these sources are associated with the claims 
file.  The veteran has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
veteran's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  As the determination in this case is 
that the claim shall not be reopened, the assistance due the 
veteran from VA shall not include a medical examination or a 
medical opinion, for these are not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA clinical and treatment records, private physician's 
statements, submissions from the veteran, and documentation 
of efforts to obtain evidence from health care sources 
identified by the veteran.  The veteran has not identified 
any additional VA or private treatment records with regard to 
the claim.  There is no reasonable possibility further 
assistance might substantiate the claim.   See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2004).  On 
appellate review, there are no areas in which further 
development is needed.  


ORDER

The application to reopen the claim for service connection 
for a circulatory condition is denied.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


